EXHIBIT 10.12B

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (“Agreement”), dated as of the 7th day of July, 2010, by
and between Flats Development, Inc. (“Seller), an Ohio corporation and Jacobs
Sugar Warehouse, Inc. (“Purchaser”), a Delaware corporation, and provides as
follows:

 

RECITALS

 

A.                                   Seller is the owner of fee simple title to
property, comprised of land of approximately 76,913 s.f. and improvements
thereon, if any, and which are Parcels # 003-17-015, and approximately 17% of
Parcel ####-##-#### on the Tax Maps for Cuyahoga County, Ohio, as well as a
reversionary interest at June 26, 2026 in land comprised of approximately
380,795 s.f., subject to adjustment based on the Survey (as hereinafter
defined), with improvements thereon, if any, on the West Bank of the Flats in
Cleveland, Ohio (the “Property”).

 

B.                                     Seller and Jacobs Entertainment, Inc.
(“JEI”) are parties to that certain Option Agreement dated April 18, 2006, as
amended by that certain Amendment to Option Agreement dated as of April 17,
2008, (collectively, the “Option Agreement”) which grants to JEI the right to
purchase the Property.

 

C.                                     By Assignment dated effective July 7,
2010, JEI assigned its rights under the Option Agreement to Purchaser, its
wholly owned subsidiary.

 

D.                                    By written notice dated effective July 7,
2010, Purchaser has notified Seller of its exercise of the option to purchase
the Property pursuant to the Option Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of their mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of which
are hereby mutually acknowledged, the parties hereto covenant and agree as
follows:

 

1.                                       CONTRACT FOR PURCHASE AND SALE.  This
Agreement shall constitute a binding contract, on the terms and conditions
herein set forth, for the purchase and sale of the Property.

 

2.                                       PURCHASE PRICE.

 

a.                                       Purchase Price.  The purchase price
(the “Purchase Price”) for the Property shall be $3,000,000.00.  The Purchase
Price shall be payable in immediately useable funds at Closing (as such term is
defined in Paragraph 3) minus the Option Payment Credit.  At Closing, Purchaser
shall receive credit against the Purchaser Price for the four option payments of
$50,000 each previously paid to Seller pursuant to the Option Agreement (the
“Option Payment Credits”).

 

b.                                      Additional Purchase Price.  In the event
that gaming becomes legal in Ohio within seven (7) years of Closing and a
for-profit casino is licensed at Nautica, additional purchase price shall be
paid to the Seller within ninety (90) days following issuance of the license
(the “Additional Purchase Price”).  The Additional Purchase Price is equal to
the fair market

 

--------------------------------------------------------------------------------


 

value of the Property at the time that a license is issued for a for-profit
casino at Nautica less the Purchase Price paid in Paragraph 2a.  The fair market
value of the Property shall be the average of three (3) appraisals prepared, at
the cost of Purchaser, by independent appraisers selected and approved by Seller
and Purchaser.

 

3.                                       CLOSING.

 

a.                                       The closing of the purchase and sale of
the Property shall be conducted at Provident Title Agency, Inc., 26301 Curtiss
Wright Parkway, Suite 210, Richmond Heights, Ohio  44143 (the “Title Company”)
or at such other place as the parties may agree upon in writing (the “Closing”).

 

b.                                      The Closing shall take place no later
than thirty (30) days after Purchaser has notified Seller of its intention to
purchase the Property.

 

c.                                       At Closing, the Purchaser shall pay to
the Seller the Purchase Price (minus the Option Payment Credit) and
contemporaneously the Seller shall deliver to Purchaser:

 

(i)                                     the Deed (as defined in Paragraph 4);

 

(ii)                                  an affidavit for the benefit of Purchaser
and the Title Company, satisfactory to both (the “Affidavit”), stating, inter
alia that: (A) no right to a mechanic’s or materialmen’s lien has accrued with
respect to the Property as a result of any act or omission by the Seller and
(B) except for the lease between Seller and Purchaser, there are no outstanding
leases or agreements with regard to, or other parties in or entitled to
possession of, the Property;

 

(iii)                               a Certificate of Non-Foreign Status as
required by Section 1445 of the Internal Revenue Code of 1986 and any other
certificates required by any governmental authority or agency;

 

(iv)                              evidence of registration with the State of
Ohio Department of Taxation or such other evidence of registration and good
standing as may be acceptable to the Title Company;

 

(v)                                 Assignment and Assumption of Contracts;

 

(vi)                              Assignment of Tenant Leases and Deposits;

 

(vii)                           Bill of Sale; and

 

(viii)                        possession of the Property.

 

d.                                      Seller shall pay the costs of preparing
the Deed and the Transfer Tax thereon.  Purchaser shall pay all costs and
expenses incurred in connection with its examination of title to the Property
and the Survey and all premiums charged by the Title Company for the Title
Policy (including endorsements and extended coverage).

 

--------------------------------------------------------------------------------


 

e.                                       Real estate taxes and utilities,
including “rollback” taxes, if any, shall be prorated between the Seller and the
Purchaser as of Closing, according to the number of days of the year which the
Property is owned or to be owned by each party.

 

f.                                         Each party shall pay its own legal,
accounting and other expenses incurred in connection with this Agreement or
Closing hereunder. Other closing costs shall be split 50-50% between the
parties.

 

4.                                       DEED; TITLE; SURVEY.

 

a.                                       At Closing, Seller shall deliver to
Purchaser a general warranty deed (the “Deed”) conveying to Purchaser a good and
marketable, fee simple title to the Property, free and clear of all liens,
encumbrances, conditions and restrictions except: (i) the lien for real estate
taxes not yet due and payable; (ii) standard utility easements of record,
(iii) zoning ordinances and (iv) any liens, encumbrances, conditions,
restrictions or other objections to title which do not, in Purchaser’s
reasonable opinion, adversely affect Purchaser’s use of the Property.

 

b.                                      Title Commitment; Title Policy.  At
Closing or as soon as reasonably practicable after Closing, Seller shall cause
the Title Company to issue to Purchaser an ALTA Owners Policy of Title Insurance
-2006 Form, satisfactory to Purchaser (the “Title Policy”).

 

c.                                       Survey.  The parties also acknowledge
that Purchaser has caused the preparation of an updated survey of the Property
prepared by MNeff Design Group, 5422 East 96th Street, Suite 120, Cleveland,
Ohio 44125 (the “Survey”).  Purchaser shall bear the sole cost and expense of
the preparation of such Survey.

 

5.                                       RISK OF LOSS.  The risk of loss or
damage to the Property by fire or other casualty prior to Closing shall be on
the Seller, except as otherwise provided in the Option Agreement.  If such loss
or damage materially and adversely affects the Purchaser’s intended use and
enjoyment of the Property as of Closing, the Purchaser shall be entitled to
terminate this Agreement and the parties hereto shall have no further
obligations or liabilities to one another hereunder.

 

6.                                       DEFAULT BY SELLER.  The parties agree
that, in the event of a default by Seller under this Agreement, Purchaser shall
be entitled to enforce this Agreement by specific performance.

 

7.                                       REPRESENTATIONS AND WARRANTIES OF
SELLER.  Seller represents and warrants to Purchaser the following:

 

a.                                       Seller has and will have at Closing
title to the Property sufficient to convey to Purchaser the Property as set
forth in this Agreement.

 

b.                                      To Seller’s knowledge, there are no
claims, liens, mortgages, security interests, encumbrances, covenants,
conditions, restrictions, rights-of-way, easements, judgments or other matters
affecting title to the Property, other than as disclosed on the Title
Commitment.

 

c.                                       This Agreement has been duly authorized
and executed by Seller and is a valid and binding obligation of, and is
enforceable, in accordance with its terms, against Seller.

 

--------------------------------------------------------------------------------


 

d.                                      The documents delivered to Purchaser at
Closing will be duly authorized and executed by Seller and will be a valid and
binding obligation of, and will be enforceable in accordance with their terms,
against Seller.

 

e.                                       No party or entity has a right of first
refusal for the purchase of the Property or any portion thereof which has not
been irrevocably waived in accordance with the terms of Seller’s governing
documents and applicable Ohio law.  The persons executing this Agreement on
behalf of Seller are authorized to do so in accordance with the terms of the
governing documents of Seller.

 

f.                                         To Seller’s knowledge, there is no
pending or threatened condemnation or similar proceeding affecting the Property
or any portion thereof, or pending public improvements, liens, or special
assessments, in, about or outside the Property which will in any manner affect
the Property or access to the Property, nor any legal action of any kind or
character whatsoever affecting the Property which will in any manner affect
Purchaser upon the consummation of the Closing.

 

g.                                      There is no legal action of any kind or
character whatsoever affecting Seller which will in any manner affect Seller’s
ability to perform under this Agreement.

 

h.                                      Seller has not received notice from any
governmental authority that the Property is not in compliance with any law,
ordinance, regulation, statute, rule or restriction.

 

i.                                          The performance of this Agreement by
Seller will not result in any breach of, or constitute any default under, or
result in imposition of, any lien or encumbrance upon the Property under any
agreement or other instrument to which Seller is a party or by which Seller or
the Property might be bound.

 

j.                                          Seller will maintain the physical
condition of the Property in the same or better condition as it presently exists
to the date of Closing.

 

k.                                       There are no other contracts or tenant
leases affecting the Property, other than those disclosed on the “Assignment of
Contracts” and the “Assignment of Tenant Leases and Deposits”.

 

l.                                          No action has been taken with
respect to work performed or delivery of material which would give rise to a
lien on the Property. At Closing, there will be no claim (or right to a claim)
in favor of any person or entity which is or could become a lien on the
Property, arising out of the furnishing of labor or materials at Seller’s
request and there will be no unpaid assessments against the Property, except for
property taxes assessed but not due and payable at the time of Closing.

 

m.                                    All due and owing: (i) ad valorem taxes
and personal property taxes, and (ii) all assessments or other charges for
utilities, roads or the widening of such roads, or any other fees imposed by any
governmental authority with respect to the Property, have been paid in full.

 

--------------------------------------------------------------------------------


 

n.                                      To Seller’s knowledge, Seller has not
received notice (written or oral) from any governmental jurisdiction or
authority that the Property is in violation of any environmental laws.

 

o.                                      The representations, warranties and
covenants of the Seller contained in this Agreement or in any document delivered
to Purchaser pursuant to the terms of this Agreement shall be true and correct
in all material respects and not in default at the time of Closing, just as
though they were made at such time, and shall expressly survive the Closing.

 

8.                                       AGENTS AND BROKERS.  Each party
hereunder represents and warrants that it did not consult or deal with any
broker or agent, real estate or otherwise, with regard to this Agreement or the
transactions contemplated hereby, and each party hereto agrees to indemnify and
hold harmless the other party from all liability, expense, loss, cost or damage,
including reasonable attorneys’ fees, that may arise by reason of any claim,
demand or suit of any agent or broker arising out of facts constituting a breach
of the foregoing representations and warranties.

 

9.                                       BINDING AGREEMENT.  This Agreement
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

10.                                 NOTICES.  Any notice, request or demand
required or permitted to be given pursuant to this Agreement shall be conform to
the Notice provision outlined in the Option Agreement.

 

11.                                 INTERPRETATION.  When the context in which
words are used in this Agreement indicates that such is the intent, words in the
singular number shall include the plural, and vice versa, and words in the
masculine gender shall include the feminine and neuter genders, and vice versa.

 

12.                                 TITLE AND HEADINGS; REFERENCES. Titles and
headings to paragraphs and subparagraphs herein are inserted for the convenience
or reference only, and are not intended to be a part of or to affect the meaning
or interpretation of this Agreement. All paragraph and subparagraph references
in this Agreement are to the paragraphs or subparagraphs of this Agreement
unless expressly stated to the contrary.

 

13.                                 ENTIRE AGREEMENT, MODIFICATION.  This
Agreement contains the entire agreement between the parties hereto relating to
the Property and supersedes all prior and contemporaneous negotiations,
understandings and agreements, written or oral, between the parties hereto. 
This Agreement shall not be amended or modified and no waiver of any provision
hereof shall be effective unless set forth in a written instrument executed with
the same formality as this Agreement.

 

14.                                 ASSIGNMENT.  This Agreement may be assigned
by the Purchaser to an entity in which it owns a controlling interest or to an
entity acquiring all or substantially all of the assets of the Purchaser.

 

15.                                 CHOICE OF LAWS.  This Agreement shall be
governed by and construed under the laws of the State of Ohio without regard to
conflict of laws provisions.

 

16.                                 FURTHER ACTS.  Prior to and after Closing,
each party hereto agrees to perform any and all such further and additional acts
and execute and deliver any and all such further and additional instruments and
documents as may be reasonably necessary in order to carry out the provisions
and effectuate the intent of this Agreement.  This provision shall survive the
Closing.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed in its name pursuant to due authority as of the dates set forth below.

 

 

SELLER:

 

FLATS DEVELOPMENT, INC.,

 

an Ohio corporation

 

 

By:

/s/ David C. Grunenwald

 

 

Printed Name: David C. Grunenwald

 

Title: Vice President

 

 

PURCHASER:

 

JACOBS SUGAR WAREHOUSE, INC.,

a Delaware corporation

 

 

By:

/s/ Stanley Politano

 

 

Printed Name: Stanley Politano

 

Title: Vice President

 

--------------------------------------------------------------------------------